                 Case 18-14506-LMI      Doc 226      Filed 10/29/18     Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:

MIAMI BEVERLY, LLC                                               CASE NO. 18-14506-BKC-LMI
                                                                 Chapter 11 (Lead Case)

                                                                 Jointly Administered
1336 NW 60, LLC                                                  CASE NO. 18-14509-BKC-LMI
REVEREND, LLC                                                    CASE NO. 18-14510-BKC-LMI
13300 ALEXANDRA DR. HOLDINGS, LLC                                CASE NO. 18-14511-BKC-LMI
THE HOLDINGS AT CITY, LLC                                        CASE NO. 18-14512-BKC-LMI

            Debtors.
____________________________________/

                                 CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the Order Granting Agreed Ex

 Parte Motion for Extension of Time to File Response to Equity Holders' Objection to Claims

 Filed by Tenants and Former Tenants (ECF No. 169) [ECF No. 225) was served on October 29,

 2018 via CM/ECF electronic notice on those parties registered to receive electronic notices of

 filing in this case as indicated on the attached Service List

         Dated: October 29, 2018              Respectfully submitted,

                                              AKERMAN LLP
                                              Three Brickell City Centre
                                              98 Southeast Seventh Street, Suite 1100
                                              Miami, FL 33131
                                              Telephone: (305) 374-5600
                                              Facsimile: (305) 374-5095

                                              By: /s/ Joanne Gelfand
                                                  Joanne Gelfand, Esq.
                                                  Florida Bar No.: 515965
                                                  Email: joanne.gelfand@akerman.com
                                                  Luis R. Casas, Esq.
                                                  Florida Bar No.: 0094222
                                                  Email: luis.casasmeyer@akerman.com
                                              Co-Counsel for Gaynisha Williams, Nathanael
                                              Mars, Lakeisha Chatfield, Tamara Chatfield (a
                                              minor), and Shannon Daniels

46817979;1
              Case 18-14506-LMI       Doc 226     Filed 10/29/18   Page 2 of 4


                                       SERVICE LIST

18-14506-LMI Notice via CM/ECF to the following:

Ido J Alexander, Esq. on behalf of Debtor 13300 Alexandria Dr. Holdings, LLC
ija@lsaslaw.com, info@lsaslaw.com, aslawpllc@ecf.inforuptcy.com, jb@lsaslaw.com,
zbs@lsaslaw.com

Ido J Alexander, Esq. on behalf of Debtor 1336 NW 60 LLC
ija@lsaslaw.com, info@lsaslaw.com, aslawpllc@ecf.inforuptcy.com, jb@lsaslaw.com,
zbs@lsaslaw.com

Ido J Alexander, Esq. on behalf of Debtor Miami Beverly, LLC
ija@lsaslaw.com, info@lsaslaw.com, aslawpllc@ecf.inforuptcy.com, jb@lsaslaw.com,
zbs@lsaslaw.com

Ido J Alexander, Esq. on behalf of Debtor Reverend, LLC
ija@lsaslaw.com, info@lsaslaw.com, aslawpllc@ecf.inforuptcy.com, jb@lsaslaw.com,
zbs@lsaslaw.com

Ido J Alexander, Esq. on behalf of Debtor The Holdings at City, LLC
ija@lsaslaw.com, info@lsaslaw.com, aslawpllc@ecf.inforuptcy.com, jb@lsaslaw.com,
zbs@lsaslaw.com

Luis R Casas, Esq, on behalf of Creditor Gaynisha Williams
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas, Esq. on behalf of Creditor Lakeisha Chatfield
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas, Esq. on behalf of Creditor Nathanael Mars
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas, Esq. on behalf of Creditor Shannon Daniels
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Luis R Casas, Esq. on behalf of Creditor Tamara Chatfield
luis.casasmeyer@akerman.com, janet.salinas@akerman.com

Joanne Gelfand, Esq. on behalf of Creditor Gaynisha Williams
joanne.gelfand@akerman.com, janet.salinas@akerman.com

Joanne Gelfand, Esq. on behalf of Creditor Lakeisha Chatfield
joanne.gelfand@akerman.com, janet.salinas@akerman.com

Joanne Gelfand, Esq. on behalf of Creditor Nathanael Mars
joanne.gelfand@akerman.com, janet.salinas@akerman.com



46817979;1                                    2
              Case 18-14506-LMI       Doc 226     Filed 10/29/18   Page 3 of 4


Joanne Gelfand, Esq. on behalf of Creditor Shannon Daniels
joanne.gelfand@akerman.com, janet.salinas@akerman.com

Joanne Gelfand, Esq. on behalf of Creditor Tamara Chatfield
joanne.gelfand@akerman.com, janet.salinas@akerman.com

Michael S Hoffman, Esq. on behalf of Creditor Miami Development & Holdings, LLC
Mshoffman@hlalaw.com, hlaecf@gmail.com, kszolis@hlalaw.com, agarcia@hlalaw.com,
mshoffman@ecf.courtdrive.com

Thomas M Messana, Esq. on behalf of Interested Party Linda Leali
tmessana@messana-law.com, emair@messana-law.com, thurley@messana-law.com,
tmessana@bellsouth.net, nbarrus@messana-law.com, mwslawfirm@gmail.com,
cbroussard@messana-law.com, amanzano@messana-law.com

Barnaby L Min, Esq. on behalf of Creditor City of Miami
bmin@miamigov.com, kjones@miamigov.com

Gary M Murphree, Esq. on behalf of Interested Party Abraham Vaknin
gmm@amlaw-miami.com, babreu@amlaw-miami.com, mramirez@amlaw-miami.com,
amlaw.bestcase@gmail.com, abreubr75008@notify.bestcase.com

Gary M Murphree, Esq. on behalf of Interested Party Denise Vaknin
gmm@amlaw-miami.com, babreu@amlaw-miami.com, mramirez@amlaw-miami.com,
amlaw.bestcase@gmail.com, abreubr75008@notify.bestcase.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Felipe Plechac-Diaz, Esq. on behalf of Debtor Miami Beverly, LLC
fpd@lsaslaw.com, fplechacdiaz@ecf.inforuptcy.com, zbs@lsaslaw.com, info@lsaslaw.com,
jb@lsaslaw.com, kc@lsaslaw.com

Steven D Schneiderman, Esq. on behalf of U.S. Trustee Office of the US Trustee
Steven.D.Schneiderman@usdoj.gov

Rebecca P Schram, Esq. on behalf of Creditor Gaynisha Williams
rschram@lsgmi.org, pberrios@legalservicesmiami.org, pleadings@legalservicesmiami.org

Rebecca P Schram, Esq. on behalf of Creditor Lakeisha Chatfield
rschram@lsgmi.org, pberrios@legalservicesmiami.org, pleadings@legalservicesmiami.org

Rebecca P Schram, Esq. on behalf of Creditor Nathanael Mars
rschram@lsgmi.org, pberrios@legalservicesmiami.org, pleadings@legalservicesmiami.org

Rebecca P Schram, Esq. on behalf of Creditor Shannon Daniels
rschram@lsgmi.org, pberrios@legalservicesmiami.org, pleadings@legalservicesmiami.org



46817979;1                                    3
             Case 18-14506-LMI      Doc 226     Filed 10/29/18   Page 4 of 4


Rebecca P Schram, Esq. on behalf of Creditor Tamara Chatfield
rschram@lsgmi.org, pberrios@legalservicesmiami.org, pleadings@legalservicesmiami.org

Zach B Shelomith, Esq. on behalf of Debtor Miami Beverly, LLC
zbs@lsaslaw.com, fpd@lsaslaw.com, jb@lsaslaw.com, info@lsaslaw.com,
zshelomith@ecf.inforuptcy.com




46817979;1                                  4
